Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 12, 13, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boulivan (US 2018/0273014).
In re claim 1, Boulivan discloses a trailer brake system comprising a brake actuator (32) connected to a pressure source (30) via a pressure-controlled relay valve (PV1) having a first control port which is connected to a command line via a pressure-controlled load sensing valve (TV1, see [0135]), wherein the load sensing valve comprises a second control port connected to a control line via an electrical proportional valve (GV1), and an electronic controller (36) in communication with the proportional valve and configured to generate a load-dependent control signal from trailer load information for controlling the proportional valve as shown in Figure 8.  
In re claim 2, Boulivan further discloses wherein the control line is connected to the pressure source as shown in Figure 8.  
In re claim 5, Boulivan further discloses wherein the proportional valve is operable to close in a failed state (GV1 closed such that pressure from ACC flows through PV1 to actuate trailer brake, see [0132]-[0133]).  

In re claim 7, Boulivan further discloses a trailer (20) comprising a brake system according to Claim 1.  
In re claim 12, Boulivan discloses a method of controlling a trailer brake system comprising receiving trailer load information, generating an electronic load-dependent control signal based upon the trailer weight information, and controlling an electrically-controlled proportional valve with the load-dependent control signal, wherein the proportional valve is arranged to regulate a control pressure which is supplied to control a load-sensing valve in a trailer brake system as discussed above.  
In re claim 13, Boulivan further discloses wherein the trailer load information is representative of both weight of a trailer and of a trailer payload.  The Examiner notes that the trailer weight measured by the weight sensor is the total trailer weight, e.g. trailer plus payload.
In re claim 16, Boulivan further discloses a trailer brake system configured to execute the method of Claim 12 as discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boulivan in view of Wirthlin (US 9,464,953).
In re claim 8, Boulivan further discloses a drawbar, but does not disclose a drawbar load sensor coupled to the drawbar and in communication with the controller, wherein the drawbar load sensor is arranged to generate at least a portion of said trailer load information.  Wirthlin, however, does disclose a drawbar load sensor (12) coupled to the drawbar and in communication with the controller, wherein the drawbar load sensor is arranged to generate at least a portion of said trailer load information to determine if the weight is within the maximum safe load for the tow vehicle as shown in Figure 26. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drawbar of Boulivan such that it comprised the load sensor of Wirthlin to determine whether the load at the hitch connection is safe for towing.
In re claim 15, Boulivan discloses the method according to Claim 12, but does not disclose receiving trailer inclination information, wherein the generated load-dependent control signal is also based upon the trailer inclination information.  Wirthlin, however, does disclose receiving trailer inclination information (tilt sensor 258), wherein the generated load-dependent control signal is also based upon the trailer inclination information to determine if the trailer is within the safety limits for the tow vehicle as shown in Figure 26. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drawbar of Boulivan such that it comprised the tilt sensor of Wirthlin to determine whether the trailer is safe for towing.
s 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boulivan in view of Wendte (US 7,302,837).
In re claim 9, Boulivan further discloses an axle, but does not disclose an axle load cell arranged proximate to the axle and in communication with the controller, wherein the load cell is arranged to generate at least a portion of said trailer load information.  Wendte, however, does disclose an axle load cell (30) arranged proximate to the axle and in communication with the controller, wherein the load cell is arranged to generate at least a portion of said trailer load information as shown in Figures 1 and 2.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer of Boulivan such that it comprised the axle load sensor of Wendte to supply the controller with the necessary information for safe towing.
In re claims 10, 11, and 14, Boulivan discloses the trailer/method of claims 7 and 12, but does not disclose a trailed agricultural sprayer comprising a product receptacle and a fill-level sensor in communication with the controller, wherein the fill-level sensor is arranged to generate fill-level information in association with the product receptacle, and wherein the trailer load information is generated based upon the fill-level information.  Wendte, however, does disclose a trailed agricultural sprayer comprising a product receptacle (26) and a fill-level sensor (column 5, lines 45-49) in communication with the controller (12), wherein the fill-level sensor is arranged to generate fill-level information in association with the product receptacle, and wherein the trailer load information is generated based upon the fill-level information as shown in Figures 1 and 2.  It would have been obvious to one having ordinary skill in the art before the effective .
Allowable Subject Matter
Claims 3-4 allowed.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the load sensing valve is operable to open under positive pressure at the second control port, and wherein the load sensing valve is operable to maintain a non-zero minimum open parameter in the absence of a positive pressure at the second control port” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Response to Arguments
Applicant's arguments filed 4/15/21 have been fully considered but they are not persuasive. Applicant argues that the load sensing valve TV1 does not have a second control port connected to a control line via an electrical proportional valve. The Examiner, however, maintains that TV1 does have a control port (right side of valve) connected to a control line (middle lines of valve module 28 as shown in Figure 8) via an electrical proportional valve (GV1). Applicant also argues that Boulivan fails “to teach a draper header having a lower run support assembly forming a residue opening through which crop residue may pass as required by amended claim 1”, however claim 1 was not amended.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MICHAEL R STABLEY/           Examiner, Art Unit 3611                         

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611